—Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered June 13, 1984, convicting him of manslaughter in the second degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant picked up a 12-gauge shotgun, pointed it in the direction of a group of children in a backyard two doors away, and fired, killing 11-year-old Thomas Melendez. Defendant’s assertion that the evidence was insufficient to demonstrate that he was aware of the risks but disregarded them is without merit, as are defendant’s remaining contentions. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.